              Case 2:18-cr-00092-RAJ Document 265 Filed 06/11/21 Page 1 of 7




 1                                                            THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
       UNITED STATES OF AMERICA,                        Case No. CR18-0092-RAJ
10
                                   Plaintiff,           DEFENDANTS’ REPLY IN SUPPORT
11                    v.                                OF JOINT MOTION FOR PUBLIC
                                                        TRIAL PURSUANT TO SIXTH
12     BERNARD ROSS HANSEN, and                         AMENDMENT RIGHTS
       DIANE RENEE ERDMANN,
13                                                      Noting Date: June 11, 2021
                                   Defendants.
14

15                                              INTRODUCTION
16          Supreme Court and Ninth Circuit precedent is clear about the specific guarantee of the
17   public-trial right: “The court must be open to those who wish to come, sit in the available seats,
18   conduct themselves with decorum, and observe the trial process.” United States v. Shryock, 342
19   F.3d 948, 974 (9th Cir. 2003) (quoting Estes v. Texas, 381 U.S. 532, 589 (1965) (Harlan, J.
20   concurring)). In other words, the touchstone of the public-trial right is the opportunity for members
21   of the public to be present in the courtroom. Neither the Supreme Court nor the Ninth Circuit has
22   ever held that audio—or even video—is an adequate replacement for that core requirement of the
23   Sixth Amendment. And this Court should not do so now.
24          There is, after all, a reasonable alternative here that would protect the defendants’ right to a
25   public trial and the public’s health: The Court can simply continue this trial until such a time that
      DEFENDANTS’ REPLY IN SUPPORT OF                                                      LAW OFFICES
                                                                                       CALFO EAKES LLP
      JOINT MOTION FOR PUBLIC TRIAL                                             1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
      PURSUANT TO SIXTH AMENDMENT                                              TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 18-cr-0092-RAJ) - 1
                   Case 2:18-cr-00092-RAJ Document 265 Filed 06/11/21 Page 2 of 7




 1   the public can be permitted into the courtroom to observe the proceedings. The defendants are

 2   willing to sign speedy trial waivers for that purpose, and the government’s response brief does not

 3   offer any explanation for why continuing the trial is not a reasonable alternative to closing the

 4   courtroom. After all, the end of the pandemic is in sight. At this point, more than 63% of the

 5   Washington jury-age population (and more than 75% of the jury-age population in King County)

 6   has received at least one dose of the vaccine. 1 There is simply no need to deny the defendants one

 7   of the fundamental guarantees of the Bill of Rights by proceeding to trial in a closed courtroom in

 8   early July.

 9            1.       The government’s response fails to recognize that the presence of the public in
                       the courtroom is the touchstone of the public-trial right.
10

11            The government’s motion contends that “[c]onducting a trial with a live audio feed” would

12   “provide[] the public with sufficient simultaneous access” and “is more akin to a traditional partial

13   closure (where some spectators are removed) than a total closure (where all spectators are

14   removed).” Response at 5–6. But that is inconsistent with Supreme Court and Ninth Circuit

15   precedent, which both make clear that a trial in which no members of the public can be present in

16   the courtroom is not a public trial.

17            The Supreme Court has consistently articulated that it is the presence of the public in the

18   courtroom that is guaranteed by the Sixth Amendment. In its first case examining the public-trial

19   guarantee in-depth, the Supreme Court vacated a conviction for contempt of court because the

20   proceedings were held outside the presence of the public, observing that “no court in this country

21   has ever before held, so far as we can find, that an accused can be tried, convicted, and sent to jail,

22   when everybody else is denied entrance to the court, except the judge and his attaches.” In re Oliver,

23   333 U.S. 257, 271–72 (1948) (emphasis added). “And without exception,” the Court continued, “all

24   1
      See Washington State Dep’t of Health, Covid-19 Data Dashboard,
     https://www.doh.wa.gov/Emergencies/COVID19/DataDashboard.
25
         DEFENDANTS’ REPLY IN SUPPORT OF                                                   LAW OFFICES
                                                                                       CALFO EAKES LLP
         JOINT MOTION FOR PUBLIC TRIAL                                          1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
         PURSUANT TO SIXTH AMENDMENT                                           TEL (206) 407-2200 FAX (206) 407-2224
         (Case No. 18-cr-0092-RAJ) - 2
                Case 2:18-cr-00092-RAJ Document 265 Filed 06/11/21 Page 3 of 7




 1   courts have held that an accused is at the very least entitled to have his friends, relatives and counsel

 2   present, no matter with what offense he may be charged.” Id. (emphasis added).

 3             The Supreme Court has, in fact, specifically distinguished live broadcasts from the core

 4   requirement of an open courtroom, finding that the Sixth Amendment does not contemplate the

 5   former but requires the latter. In his concurrence in Estes, Justice Harlan explained that video-

 6   broadcast proceedings are not contemplated by the public-trial right. See 381 U.S. at 588–89

 7   (Harlan, J. concurring). Rather, the core requirement, Justice Harlan explained, is that “the court

 8   must be open to those who wish to come, sit in the available seats, conduct themselves with decorum,

 9   and observe the trial process.” Id., quoted with approval in Shryock, 342 F.3d at 974. This

10   distinction between broadcasted proceedings and the public-trial guarantee of an open courtroom

11   was further confirmed in Nixon v. Warner Communications, Inc., in which the Supreme Court held

12   that a live video broadcast is not contemplated by the Sixth Amendment. 435 U.S. 589, 610 (1978).

13   “The requirement of a public trial,” the Court reiterated, “is satisfied by the opportunity of members

14   of the public and the press to attend the trial and to report what they have observed.” Id. (emphasis

15   added).

16             The Ninth Circuit has likewise articulated that the ability of the public to access the

17   courtroom is the touchstone of the Sixth Amendment. In Shryock, the Ninth Circuit explained that

18   the Sixth Amendment right to a public trial is implicated by an “affirmative act by the trial court

19   meant to exclude persons from the courtroom.” 342 F.3d at 974 (emphasis added). There was no

20   denial of the public-trial right in Shryock, the court explained, because the core requirement of the

21   Sixth Amendment was satisfied: “the district court always allowed Appellants’ family members and

22   the general public to use the available seating.” Id. In fact, even in the case the government primarily

23   relies upon in its response, Bunn v. Lopez, the key factor in the Ninth Circuit panel’s analysis was

24   that the trial court “did not bar the public from any part of the proceedings or compel Bunn to proceed

25   to trial in the absence of family or friends.” 740 F. App’x 145, 146 (9th Cir. 2018).
      DEFENDANTS’ REPLY IN SUPPORT OF                                                       LAW OFFICES
                                                                                        CALFO EAKES LLP
      JOINT MOTION FOR PUBLIC TRIAL                                              1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101-3808
      PURSUANT TO SIXTH AMENDMENT                                               TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 18-cr-0092-RAJ) - 3
              Case 2:18-cr-00092-RAJ Document 265 Filed 06/11/21 Page 4 of 7




 1          But that is precisely what the Court’s current protocols would compel the defendants to do

 2   here: to proceed to trial in the absence of any family, friends, or other members of the public in the

 3   courtroom. That denies the defendants their core Sixth Amendment right, as articulated in a long

 4   line of Supreme Court and Ninth Circuit cases. It would indeed amount to a total closure of the

 5   courtroom.

 6          The government insists, however, that a simultaneous broadcast of the proceedings is

 7   sufficient to ensure that the defendants are “fairly dealt with and not unjustly condemned and that

 8   their triers will remain aware of their function and responsibility.” Response at 5. That contention,

 9   however, is both flawed and an incomplete articulation of the public-trial right’s safeguards. For

10   one, it ignores the consistent rulings from the Supreme Court and Ninth Circuit that presence in the

11   courtroom is the touchstone of the public-trial right. It also ignores the limitations of audio and

12   video feeds. As articulated in the defendants’ opening motion, see Motion at 6, there is no adequate

13   replacement for the physical presence of the public in the courtroom. When in the courtroom, a

14   member of the public can choose where to look at any particular moment and can pick up soft

15   remarks and subtle gestures that a microphone or camera might otherwise miss.

16          Perhaps most importantly, the government’s position simply ignores what might be the most

17   important protection that a public trial can offer: the discouragement of perjury. See Waller v.

18   Georgia, 467 U.S. 39, 46 (1984). That protection cannot be replaced by an audio or video feed,

19   because, as the Supreme Court has recognized, “[i]t is always more difficult to tell a lie about a

20   person ‘to his face’ than ‘behind his back.’” Coy v. Iowa, 487 U.S. 1012, 1019 (1988). As defendants

21   explained in their opening motion, it is far easier for witnesses to lie to a room of empty benches

22   than to a public courtroom in which any members of the press, the defendants’ friends and family,

23   and other members of the community may come in, sit down, and watch.

24          Simply put, the only way to safeguard the defendants’ public trial guarantee is to do what

25   the Supreme Court and Ninth Circuit have said the public-trial right requires: The courtroom “must
      DEFENDANTS’ REPLY IN SUPPORT OF                                                     LAW OFFICES
                                                                                      CALFO EAKES LLP
      JOINT MOTION FOR PUBLIC TRIAL                                            1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
      PURSUANT TO SIXTH AMENDMENT                                             TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 18-cr-0092-RAJ) - 4
                   Case 2:18-cr-00092-RAJ Document 265 Filed 06/11/21 Page 5 of 7




 1   be open to those who wish to come, sit in the available seats, conduct themselves with decorum, and

 2   observe the trial process.”

 3            2.       The government does not articulate any reason why this trial cannot be
                       continued to protect the defendants’ right to a public trial.
 4

 5            The Supreme Court has held that trial courts are “obligated to take every reasonable measure

 6   to accommodate public attendance at criminal trials.” Presley v. Georgia, 558 U.S. 209, 214 (2010).

 7   As the government concedes, the Court cannot totally or partially close the courtroom without

 8   considering whether there are reasonable alternatives to such a closure. See Response at 2, 3. It is

 9   not the burden of the accused to propose the reasonable alternatives that the Court must consider—

10   “trial courts are required to consider alternatives to closure even when they are not offered by the

11   parties.” Presley, 558 U.S. at 214.

12            Here, there is at least one reasonable alternative that would allow the presence of the public

13   in the courtroom. The Court can continue this trial until the courthouse has the capacity to allow the

14   public to attend the trial. The government does not articulate any reason in its response why this

15   alternative is not reasonable. The defendants are not in custody, they are willing to sign speedy trial

16   waivers, and counsel for the defendants have expressed preference for a later trial that would allow

17   the defendants to confront their accusers “face-to-face” instead of behind a mask. Besides, a trial at

18   a later date would also better protect the safety and health of the participants in this trial. Cases of

19   Covid-19 are on the decline over the past months within Washington, and rates of vaccinations are

20   on the increase. 2 Proceeding to trial in July instead of a later date bears a higher risk of exposing

21   the trial participants to Covid-19 and risks a mistrial should a juror or other participant in the

22

23

24   2
      See N.Y. Times, Tracking Coronavirus in Washington: Latest Map and Case Count,
     https://www.nytimes.com/interactive/2021/us/washington-covid-cases.html (reflecting 38% drop in the seven-day
25   average of cases from May 10 to June 10 in Washington).

         DEFENDANTS’ REPLY IN SUPPORT OF                                                           LAW OFFICES
                                                                                               CALFO EAKES LLP
         JOINT MOTION FOR PUBLIC TRIAL                                                  1301 SECOND AVENUE, SUITE 2800
                                                                                        SEATTLE, WASHINGTON 98101-3808
         PURSUANT TO SIXTH AMENDMENT                                                   TEL (206) 407-2200 FAX (206) 407-2224
         (Case No. 18-cr-0092-RAJ) - 5
               Case 2:18-cr-00092-RAJ Document 265 Filed 06/11/21 Page 6 of 7




 1   courtroom test positive during the trial. There is simply no reason why this trial cannot proceed in

 2   public in a few months’ time as opposed to proceeding in a closed courtroom in July.

 3                                              CONCLUSION

 4           At the end of the trial in this case, if found guilty, the defendants could be facing a sentence

 5   that would imprison them for the rest of their lives. It is a solemn, serious responsibility for this

 6   Court, counsel, and the witnesses and jurors who will be called into the courtroom. The right of a

 7   public trial—meaning a trial in which those in the courtroom are face-to-face with not just the

 8   defendants but also members of the community and press—is fundamental to ensuring that all

 9   participants in this trial recognize and respect the awesome responsibility before them.

10           In a prior hearing in this matter, when the defendants expressed concerns about the Covid-

11   19 protocols that this Court would have to impose to conduct this trial in July, the government

12   expressed that the defendants are “entitled to a fair trial, not a perfect trial.” See Dkt. 264 at 25. But

13   that adage does not apply to the public-trial right. The right to a public trial is so fundamental to the

14   fairness of criminal proceedings that, if a defendant is denied the right, the defendant is automatically

15   entitled to a new trial. See Neder v. United States, 527 U.S. 1, 8 (1999).

16           The Court should aim to ensure that the defendants in this case are tried once and tried fairly.

17   Neither of those aims is achievable unless the Court grants the defendants the public trial that our

18   Constitution’s Sixth Amendment guarantees them. The Court should therefore either open the

19   courtroom during trial to members of the public, or otherwise continue this trial until it can do so.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///
      DEFENDANTS’ REPLY IN SUPPORT OF                                                         LAW OFFICES
                                                                                          CALFO EAKES LLP
      JOINT MOTION FOR PUBLIC TRIAL                                                1301 SECOND AVENUE, SUITE 2800
                                                                                   SEATTLE, WASHINGTON 98101-3808
      PURSUANT TO SIXTH AMENDMENT                                                 TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 18-cr-0092-RAJ) - 6
           Case 2:18-cr-00092-RAJ Document 265 Filed 06/11/21 Page 7 of 7




 1        DATED this 11th day of June, 2021.

 2                                   CALFO EAKES LLP
 3
                                     By:       s/ Angelo J. Calfo
 4                                             Angelo J. Calfo, WSBA# 27079
                                               Patty A. Eakes, WSBA #18888
 5                                             Anna F. Cavnar, WSBA #54413
                                               Henry C. Phillips, WSBA #55152
 6                                             1301 Second Avenue, Suite 2800
                                               Seattle, WA 98101
 7                                             Phone: (206) 407-2200
                                               Email: angeloc@calfoeakes.com
 8                                                     pattye@calfoeakes.com
                                                       annac@calfoeakes.com
 9
                                                       henryp@calfoeakes.com
10
                                               Attorneys for Defendant Bernard Ross Hansen
11

12                                   CORR CRONIN LLP

13                                             Steven W. Fogg, WSBA No. 23528
                                               Benjamin C. Byers, WSBA No. 52299
14                                             1001 Fourth Avenue, Suite 3900
                                               Seattle, Washington 98154
15
                                               (206) 625-8600 Phone
16                                             (206) 625-0900 Fax
                                               sfogg@corrcronin.com
17                                             bbyers@corrcronin.com

18                                   AOKI LAW PLLC

19                                             Russell M. Aoki, WSBA No. 15717
                                               Isham M. Reavis, WSBA No. 45281
20                                             1200 Fifth Avenue, Suite 750
21                                             Seattle, Washington 98101
                                               (206) 624-1900 Phone
22                                             (206) 442-4396
                                               russ@aokilaw.com
23                                             isham@aokilaw.com

24                                             Attorneys for Defendant Diane Renee Erdmann
25
     DEFENDANTS’ REPLY IN SUPPORT OF                                               LAW OFFICES
                                                                               CALFO EAKES LLP
     JOINT MOTION FOR PUBLIC TRIAL                                      1301 SECOND AVENUE, SUITE 2800
                                                                        SEATTLE, WASHINGTON 98101-3808
     PURSUANT TO SIXTH AMENDMENT                                       TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 18-cr-0092-RAJ) - 7
